Shulman, Presiding Judge.
This court having entered on September 19,1980, a judgment in the above-styled case, 155 Ga. App. 767 (272 SE2d 755), reversing the judgment of the trial court; and the judgment of this court having been reversed on certiorari by the Supreme Court in Brown v. Boston Old Colony Ins. Co., 247 Ga. 287 (275 SE2d 651) the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Quillian, C. J., and Carley, J., concur.